DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches imaging and analysis of the properties of reservoirs including permeability, porosity, rock properties, the creation of multi-dimensional models in relation to determining the placement of infill, well development and injection of wells. The prior art fails to anticipate or render obvious combining a plurality of geostress results in a plurality of exploitation times of the plurality of parent wells with a complex fracture network geological model, and calculating the plurality of complex fractures in a volume fracturing of the infill well in the plurality of exploitation times of the plurality of parent wells on a basis of the complex fracture network geological model with a plurality of updated geomechanical parameters and in combination with a volume fracturing design and construction data of the infill well; comparing a horizontal stress difference in a plurality of production times of the plurality of parent wells with a complex fracture distribution of the infill well to determine a microseismic event barrier region and a dynamic change process of the microseismic event barrier region; and S8, determining a plurality of effectively reconstructed fractures of the infill well with the microseismic event barrier region in as a boundary, embedding the plurality of effectively reconstructed fractures into the three-dimensional unconventional oil and gas reservoir model established in S4, calculating a plurality of prediction results of a single-well and a regional productivity after the infill well reconstruction in a plurality of times, comparing a plurality of long-term and short-term cumulative production and recovery conditions of the infill well, and selecting an infill time window of the unconventional oil and gas reservoir, in combination with all other claim limitations as presented by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Geiser in U.S. Patent 6,389,361 teaches “An invention for the filtering, sorting and analysis of microseismicity induced during production of fluid resources from their reservoirs which allows direct 4 dimensional measurements of all or many of the components of the permeability field as well as other petrophysical rock properties important to reservoir analysis and monitoring…by permitting the active deformation field to be seen, it allows potential hazards to the field infrastructure to be recognized. By predicting the fluid paths, the invention forms an important adjunct to 4D active seismic analysis which monitors the migration of fluid fronts” (Abstract).
	Geiser in U.S. Patent Publication 2006/0047431 teaches “application of SET for the imaging and analysis of seismic energy emission induced during production of fluid 
	Sayarpour in U.S. Patent Publication 2016/0061020 teaches “a computer implemented method for using producer centered (e.g., Voronoi) polygons to help identify infill drilling locations…” ([0031]-[0032]).
	Brown et al. in U.S. Patent Publication 2011/0060572 teaches “method for performing subsurface engineering includes generating a model of a subsurface site including a geological horizon, obtaining an offset relative to the geological horizon, and locating an operation based on the offset” (Abstract).
	Sung et al. in U.S. Patent Publication 2005/0171698 teaches “An earth model is formed in real time during drilling of a well by incorporating up-to-the-minute knowledge derived from geology, seismic, drilling, and engineering data. The process of forming the model utilizes Logging-While-Drilling (LWD) or Measuring-While-Drilling (MWD) data directly from the drilling rig as the well is drilled” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865